Citation Nr: 1437750	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-28 936	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for right leg disability. 

2.  Entitlement to service connection for left arm disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel




INTRODUCTION

The appellant had periods of active duty for training (ACDUTRA) with the Mississippi National Guard from November 11, 1969 to April 18, 1970, and from August 8, 1970 to August 31, 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for a claimed right leg condition and a claimed left arm condition.


FINDINGS OF FACT

1. The appellant does not have a right leg disability.

2. The appellant does not have a left arm disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right leg disability have not been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (2013); 38 C.F.R. § 3.102, 3.159, 3.303 (2013).

2.  The criteria for establishing service connection for a left arm disability have not been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (2013); 38 C.F.R. § 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that his prior injuries to his right leg and left arm were aggravated during his period of ACDUTRA.

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013).

The appellant has not submitted any evidence that he suffers from a current disability.  Careful review of the record reveals that his initial claim for compensation was limited to a description of injury incurred during infantry training, and does not allege that he currently suffers from any disability.  Subsequent forms submitted by the appellant are also silent as to any current disability.  The appellant has not submitted any medical treatment records or other information showing that he has a current right leg or left arm disability.  He has not even made any lay statements as to current disability.

As there is no evidence of a current disability, there is no basis on which the claim for service connection may be granted.  Brammer, 3 Vet. App at 225.  It is therefore unnecessary to address any other element of service connection.  Accordingly, the claim for service connection is denied.

The appellant's representative has raised the matter of the presumptions of soundness and aggravation.  The Board notes that, even if it were found that the presumption of soundness has attached and has not been rebutted, evidence of a current disability is still required for a grant of service connection.

However, the presumption of soundness only applies to individuals who have status as a "veteran" for VA purposes, which the appellant does not.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Paulson v. Brown, 7 Vet. App. 466, 471 (1995).  Where an individual had only ACDUTRA, status as a "veteran" attaches only if that individual became disabled due to an injury or disease in the line of duty during such period.  In other words, because the appellant's service consisted solely of periods of ACDUTRA with the Mississippi National Guard without any period of active duty, he must establish service connection for a disability on a direct basis first in order to achieve "veteran" status and be entitled to compensation.  Paulson v. Brown, 7 Vet. App. at 471 (the presumption of soundness does not apply to a claimant who had only ACDUTRA and who is not otherwise a veteran).  This may be accomplished by showing either that he incurred a disability due to an injury or disease in the line of duty during ACDUTRA or that a preexisting disability was permanently worsened beyond its nature progression by an injury or disease incurred in the line of duty during ACDUTRA.  In the case of claimed aggravation of a preexisting disability, the appellant must show both that the preexisting disability worsened in service and that such worsening was beyond its natural progress.  The appellant has the burden to establish both elements set forth above.  There is no shifting burden as there is when the presumptions of soundness and aggravation apply.  Donnellan v. Shinseki, 24 Vet. App. 167, 172-73 (2010).  

The presumption of aggravation also does not apply where a claim is based on a period of ACDUTRA, regardless of whether status as a "veteran" is established.  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  

As discussed above, the Board has found no current disability of the right leg or left arm.  The appellant only had ACDUTRA and has not met his burden of establishing that he became disabled due to an injury or disease in the line of duty during ACDUTRA, or that a preexisting disability was worsened beyond its natural progress by an injury or disease incurred in the line of duty during ACDUTRA.  Since the appellant does not have "veteran" status, the presumptions of soundness and aggravation are inapplicable.

Veterans Claims Assistance Act of 2000

The appellant does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  A notice letter  dated February 2010 is of record.  The VA obtained pertinent medical records including the appellant's service treatment records and service personnel records.  The RO has confirmed the appellant's service details with the National Personnel Records Center.  The appellant has not requested that VA obtain any additional medical reports or treatment records.

The Board notes that the appellant was not provided a VA examination for his disability claims.  However, VA's duty to assist requires it to provide a medical examination or obtain a medical opinion only if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, and, inter alia, contains competent evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability.  38 C.F.R. § 3.159(c)(4)(i).  As discussed above, the appellant has not provided competent evidence that he suffers from a current disability and thus has not triggered the VA's duty to provide a medical examination.  There are not only no medical records of a current disability, but also no lay statements.


ORDER

Service connection for a right leg and a left arm disability is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


